655 S.E.2d 834 (2007)
In the Matter of W.R.
No. 560PA06.
Supreme Court of North Carolina.
December 5, 2007.
William P. Hart, Senior Deputy Attorney General, R. Stuart Albright, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 4th day of December 2007 by Appellee (Juvenile) for Extension of Time to File Brief:
"Motion Allowed. Appellee (Juvenile) shall have up to and including the 14th day of January 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 5th day of December 2007."